In a derivative, representative stockholders’ action, resettled order granting stay modified by striking out the decretal paragraphs therein and substituting therefor the following paragraphs: “ ORDERED that all further proceedings in this action on the part of the plaintiffs except for the review of this order, so long as the two actions pending in this court in and for the county of New York entitled respectively, ‘ Samuel Leech et al., plaintiffs, against Henry J. Fuller et al., defendants ’ and ‘ Louis Mintzer, plaintiff, against Theodore F. Allen et al., defendants,’ are not discontinued or otherwise finally disposed of, be and the same hereby are stayed, and that the defendant be not required to answer, on condition that the moving defendant stipulate to consent to consolidate this action with the said two actions pending in this court in and for the county of New York, entitled respectively, ‘ Samuel Leech et al., plaintiffs, against Henry J. Fuller et al., defendants,’ and ‘ Louis Mintzer, plaintiff, against Theodore F. Allen et al., defendants;’ without prejudice to an application by plaintiffs for leave to intervene in the Leech or Mintzer action; and it is further ORDERED, that if such stipulation is not filed within ten (10) days after service of this order, the motion of said defendant for a stay is denied.” As thus modified, the order is affirmed, without costs. The time of appellant to file the stipulation to consolidate is extended until ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.